Awareness Letter of Independent Registered Public Accounting Firm November 7, 2008 Mercury General Corporation Los Angeles, California Re: Registration Statement Nos. 333-62228, 333-01583 and 333-125460 With respect to the subject registration statements, we acknowledge our awareness of the use therein of our report dated November 7, 2008 related to our review of interim financial information. Pursuant to Rule 436 under the Securities Act of 1933 (theAct), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections7 and 11 of the Act. /s/ KPMG LLP Los Angeles, California
